Citation Nr: 1753602	
Decision Date: 11/22/17    Archive Date: 12/01/17

DOCKET NO.  14-13 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), nightmares, night sweats, anxiety, depression, and paranoid episodes.  

2.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1979 to August 1982.  He was honorably discharged.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

In May 2017, a video hearing was held before the undersigned.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

I.  Acquired Psychiatric Disorder

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  "A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one."  Id. at 311 (internal citations and quotations omitted).  In evaluating the probative value of medical opinion evidence, the Board may consider the following factors: (1) whether the testimony is based upon sufficient facts or data; (2) whether the testimony is the product of reliable principles and methods; and (3) whether the expert witness has applied the principles and methods reliably to the facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  It is important that a medical examiner provide this information, because "[w]ithout a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)).

There are two problems with the February 2015 VA medical opinion, which concludes that the Veteran's acquired psychiatric disorders are less likely than not related to service.  First, the opinion does not address the Veteran's May 2017 hearing testimony that one of the origins of in-service fear was returning to work with the individuals who previously accused him of stealing.  Second, the opinion states that there are "no potential 'markers' found in his military record supporting a change in behavior as a result of sexual assault or from being bullied," but does not address whether leaving service early despite good reviews qualifies as a "marker" of behavioral change.  The February 2015 VA medical opinion is therefore not based on a complete review and consideration of all of the relevant facts and theories concerning entitlement to service connection in this matter.  A new VA examination from a different examiner is therefore required.  

II.  Sleep Apnea

A medical examination or medical opinion is necessary in a claim for service connection when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C. § 5103A(d)(2) (West 2012); 38 C.F.R. § 3.159(c)(4)(i) (2017).  

These requirements are satisfied with regard to the Veteran's sleep apnea claim.  Regarding the first element, the February 2015 VA psychiatric examination indicates a current diagnosis of sleep apnea.  Regarding the second element, the Veteran states that he snored during service, but that he had no sleeping problems prior to service.  Regarding the third and fourth elements, there is an indication that the Veteran's snoring could be related to service, but there is insufficient evidence of record by which the Board can make its decision.  A VA medical examination is therefore required.  

VA treatment records to November 1, 2016, have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from November 2, 2016, to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder all records of the Veteran's VA treatment from November 2, 2016, to the present.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2. Provide an examination and obtain a medical opinion regarding the nature and etiology of any acquired psychological disorder, including but not limited to posttraumatic stress disorder (PTSD), nightmares, night sweats, anxiety, depression, and paranoid episodes.  An examiner other than the one selected to conduct the February 2015 VA psychiatric examination must be selected to conduct the examination and write the medical opinion.  The examiner should review the entire claims file, including but not limited to the May 2017 hearing transcript, conduct all necessary tests and studies, and provide the requested opinions.  

a. Identify all acquired psychiatric disorders currently present.

b. Offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or more) that a current acquired psychiatric disorder, including PTSD, nightmares, night sweats, anxiety, depression, and paranoid episodes, had its onset in service, or was otherwise caused by an in-service disease or injury. 

c. Offer an opinion as to whether it is at least as likely as not that a current acquired psychiatric disorder had its onset within one year of the Veteran's discharge from his period of active service.

d. If a diagnosis of PTSD is warranted, the examiner should provide an opinion whether it is at least as likely as not (50 percent or greater probability) that PTSD is due to exposure to an actual confirmed stressor or the fear of hostile military or terrorist activity.  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or an attack upon friendly military aircraft, and the response to the event or circumstance involved a psychological or a psycho-physiological state of fear, helplessness, or horror.

In stating these opinions, the examiner should specifically address the following in-service stressors: 1) that during basic training the Veteran was harassed and bullied because of his snoring; 2) that the Veteran was sexually assaulted during incarceration in the Air Force; and 3) that the Veteran thereafter reportedly experienced fear when returning to work with the individuals who accused him of stealing.  

The examiner should also address the Veteran's August 1982 exit examination, which states in part: "Has occasional depression no treatment sought."  Finally, the examiner should address whether the Veteran's decision to leave service early despite positive performance reviews is evidence of a change in behavior as a result of sexual assault.  

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

3. After obtaining any additional records to the extent possible, provide an examination and obtain a medical opinion regarding the nature and etiology of any current or previously-diagnosed sleep apnea.  The examiner should review the entire claims file, conduct all necessary tests and studies, and provide the requested opinions:

a. Whether the Veteran has any current or previously-diagnosed sleep apnea; and

b. Whether it is at least as likely as not (a 50 percent or better probability) that any current or previously-diagnosed sleep apnea was incurred in or aggravated by the Veteran's service, including but not limited to the Veteran's in-service reports of snoring.

In reaching these opinions, the examiner should consider the Veteran's May 2017 hearing testimony.  For purposes of these opinions, the examiner is to assume that the Veteran's reports of in-service snoring are credible.

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

4. After the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claims.  If the benefit sought on appeal remains denied, issue to the Veteran and the Veteran's representative a supplemental statement of the case and give an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

